Case 1:19-cv-00715-LO-IDD Document 30 Filed 06/14/19 Page 1 of 2 PageID# 545




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


JUUL LABS, INC.,

Plaintiff,


v.                                                       Civil Action No. 1:19-cv-00715-LO-IDD


THE UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE A,

Defendants.


                   PLAINTIFF’S MOTION TO UNSEAL DOCUMENTS

       Plaintiff Juul Labs, Inc., (“Plaintiff” or “JLI”), by counsel, hereby moves this Court to lift

its June 12, 2019 Order granting Plaintiff’s motion to seal (D.I. 25): (1) Schedule A to the

Complaint, which includes a list of eBay account names used by Defendants; (2) Exhibit 2 to the

Complaint, which contains screenshots of Defendants’ Internet Store listings; (3) Exhibit 3 to the

Complaint, which contains screenshots of Defendants’ Internet Store payment pages; and (4)

Plaintiff’s memorandum of law in support of its ex parte motion for a temporary restraining

order including temporary asset restraint and expedited discovery.
Case 1:19-cv-00715-LO-IDD Document 30 Filed 06/14/19 Page 2 of 2 PageID# 546




Date: June 14, 2019                /s/ Monica Riva Talley
                                  Monica Riva Talley (VSB No. 41840)
                                  Byron Pickard (VSB No. 47286)
                                  Dennies Varughese, Pharm.D. (pro hac vice)
                                  Nirav N. Desai (VSB. No. 72887)
                                  Nicholas J. Nowak (pro hac vice)
                                  Daniel S. Block (pro hac vice)
                                  STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                  1100 New York Ave., N.W., Suite 600
                                  Washington, DC 20005-3934
                                  Telephone No.: (202) 371-2600
                                  Facsimile No.: (202) 371-2540
                                  mtalley@sternekessler.com
                                  bpickard@sternekessler.com
                                  dvarughe@sternekessler.com
                                  ndesai@sternekessler.com
                                  nnowak@sternekessler.com
                                  dblock@sternekessler.com

                                 Attorneys for Plaintiff




                                     2
